Order granting defendants’ motion for judgment on the pleadings affirmed, with ten dollars costs and disbursements, and with leave to plaintiff to plead over on payment of said costs within twenty days from the entry of the order herein. In the event of service of such amended pleading, the judgment directed to be entered by said order is vacated. Kelly, P. J., Manning and Kapper, JJ., concur; Jaycox, J., with whom Lazansky, J., concurs, dissents and votes to reverse the order and vacate the judgment upon the ground that the complaint in any event states a cause of action to recover the installment of $22,000 due on August 11,1925.